DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Application
This action is in response to the Request for Continued Examination filed June 18, 2022.  Claims 1-7, 9-15 and 26-29 are amended.  Claims 1-7, 9-15 and 26-32 are pending and have been examined in the application.  


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/18/2022 has been entered.


Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
	The disclosure of the prior-filed application, Application No. PCT/CA2009/001605, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Application No. PCT/CA2009/001605 at least does not disclose, a determination of whether: the transaction is linked to any online user activity of the one or more members with the participant identifier; and the respective geographical locations of the one or more members and the merchant of the one or more merchants are in the same vicinity; and if so, then: means for determining with a level of certainty whether the transaction is linked to the online user activity of the one or more members with the participant identifier, wherein the determined level of certainty varies based on: the length of the elapsed time; the data related to the online user activity; and the data associated with the transaction.
	Therefore, as the present application is a continuation of the prior-filed application, Application No. PCT/CA2009/001605; and the claims are not supported by the disclosure of the application, the current claims, 1-7, 9-15 and 26-32 of present application do not receive priority to the filing date of Application No. PCT/CA2009/001605.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 9-15 and 26-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
In Claims 1, 6, 15 and 29 the subject matter “determination of whether: the transaction is linked to any online user activity of the one or more members with the participant identifier; and the respective geographical locations of the one or more members and the merchant of the one or more merchants are in the same vicinity; and if so, then: means for determining with a level of certainty whether the transaction is linked to the online user activity of the one or more members with the participant identifier, wherein the determined level of certainty varies based on: the length of the elapsed time; the data related to the online user activity; and the data associated with the transaction” is not supported by the original disclosure.  The specification states that “incentives may be provided based upon a member entering a specific geographical location and/or zone. Such an incentive may be provided to one or more participants upon a member entering the parking lot of a shopping centre, or any other geographical location and/or zone” [0134].  This does not describe that a determination of whether: the respective geographical locations of the one or more members and the merchant are in the same vicinity; and if so, then: determining with a level of certainty whether the transaction is linked to the online user activity of a member.  The disclosure presented in a continuation must not include any subject matter which would constitute new matter if submitted as an amendment to the parent application.  See MPEP 201.07.  Claims 2-5; 7, 9-14 and 26-28, 30-32 by being dependents of Claims 1, 6 and 29 respectively are also rejected.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7, 9-15 and 26-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In regards to claims 1, 6 and 29, the claim limitation “means for monitoring, receiving, and storing”, “means for detecting”, “means for wirelessly receiving”, means for determining”, means for determining”, “means for triggering”, means for determining” and means for generating”, have been analyzed to determine whether it should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  Claims 5, 11 and 26, the claim limitation “means for generating and communicating” and “means for computing”, have been analyzed to determine whether it should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  Claims 13 and 28, limitation “means for determining”, has been analyzed to determine whether it should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  Based on this analysis, set forth below, it has been determined that the claims should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  
	Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
	The Claims invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because claims 1, 6 and 29 use the non-structural term “means” coupled with functional language “for receiving … ”, “means” coupled with functional language “for detecting an occurrence … ”, “means” coupled with functional language “for wirelessly receiving or accessing data … ”, “means” coupled with functional language “for determining a participant … ”, “means” coupled with functional language “for determining a length … ”, “means” coupled with functional language “for triggering … ”, “means” coupled with functional language “for determining … ”, and “means” coupled with functional language “for generating one or more incentives”; claims 5, 11 and 26, use the non-structural term “means” coupled with functional language “for generating and communicating … ” and “means” coupled with functional language “for computing … ”; and claims 13 and 28, use the non-structural term “means” coupled with functional language “for determining … ”, without reciting sufficient structure material, or acts to perform the entire claimed function and to clearly link the structure, material, or acts to the function.  
	A review of the specification does not provide any language which teaches what the claimed “means” is intended to embody or encompass and is devoid of structure that performs the function in the claim.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  Claims 2-5; 7, 9-14 and 26-28, 30-32 by being dependents of Claims 1, 6 and 29 respectively are also rejected.
	A sufficient recitation of structure includes recitation of both 1) a particular device which performs the function and 2) the algorithm/process which the particular device employs to achieve the claimed function. The corresponding structure must be more than simply a general purpose computer or microprocessor operable to perform the recited functionality - see MPEP 2181(II)(B).
	If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the lack of corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters, in response to this Office action. 
	If applicant does not intend to have the claim limitations treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claims so that they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claims recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.   For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7, 9-15 and 26-32 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   
	Specifically, claims 1-7, 9-15 and 26-32 are directed toward at least one judicial exception without significantly more.  In accordance with the Federal Register Notice: 2019 Revised Patent Subject Matter Eligibility Guidance, (January 7, 2019), (accessible at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf), the rationale for this determination is explained below:
	Representative independent claim 1 is directed towards a system, which is a statutory categories of invention.
	Although, claim 1 is directed toward a statutory category of invention, the claim appears to be directed toward an abstract idea.  The limitations that set forth the abstract idea are: means for monitoring, receiving, and storing in the data storage device, data related user activity of the one or more members, user activity including at least one of browsing activity and searching activity on one or more client devices, wherein the stored data related to user activity of the one or more members includes the participant identifier of the corresponding member of the one or more members as a means of identifying a transaction as involving the corresponding member; means for detecting an occurrence of a transaction associated with a merchant of the one or more merchants; means for receiving or accessing data associated with the transaction; determining a participant identifier of the one or more members from the data associated with the transaction; means for determining a length of elapsed time between the occurrence of the transaction and the occurrence of user activity of the one or more members; means for triggering, as a result of detecting the occurrence of the transaction associated with the participant identifier, a determination of whether: the transaction is linked to user activity of the one or more members with the participant identifier; and the respective geographical locations of the one or more members and the merchant of the one or more merchants are in a same vicinity; and if so, then: means for determining with a level of certainty whether the transaction is linked to user activity of the one or more members with the participant identifier, wherein the determined level of certainty varies based on: the length of the elapsed time; the data related to user activity; and the data associated with the transaction; and based on the determined level of certainty and the data related to user activity, means for generating one or more incentives.  These limitations comprise commercial interactions including, advertising, marketing, sales activities, and business relations; as well as managing personal behavior, and are thus, directed towards the abstract grouping of Certain Methods of Organizing Human Activity in prong one of step 2A of the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, at 52).
	This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 54-55), the additional elements provided by the claim amount to insignificant extra-solution activity and mere use of a computer as a tool to perform or generally apply the concept of providing incentives based on the activity of a user.  In particular the claim recites the additional element referring to data storage device, electronic signals representing, to online, the online, the online; wirelessly; the online; any online; the online; the online; the online are recited at a high level of generality and are merely the use of a computer as a tool to perform and/or apply the abstract idea on a computer.  See MPEP 2106.05(f).  Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Simply applying the abstract idea by a generic computer is not a practical application of the abstract idea.  The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e)).  Therefore, the claims do not, for example, purport to improve the functioning of a computer.  Nor do they effect an improvement in any other technology or technical field.  Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the claim recites additional elements comprising the use of computing components.  Viewing these limitations individually, the limitations generically, referring to data storage device, electronic signals, online, also, wirelessly, do not constitute significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment1.  Viewing these limitations as a combination, the claims merely instruct the practitioner to implement the abstract idea with a high level of generality, executing functions via a basic computer.  Therefore, the limitations of the claim as a whole, when viewed individually and as an ordered combination, do not amount to significantly more than the abstract idea.  
	A review of dependent claims 2-5, likewise do not add any limitations that would remedy the deficiencies outlined above as they do not add any elements which integrate the abstract idea into a practical application or constitute significantly more.  For instance, claims 2-5 amount to data gathering, and identifying data source.  Thus, while they may slightly narrow the abstract idea by further describing it, they do not make it less abstract and are rejected accordingly.  Claims 6-7, 9-15 and 26-32 suffer from substantially the same deficiencies as outlined with respect to claims 1-5 and are also rejected accordingly.




Response to Arguments
Applicant's filed arguments have been fully considered but have not been found persuasive. 
A.	Applicant submits regarding the 35 U.S.C. § 112 rejection that the limitation ““determination of whether: the respective geographical locations of the one or more members and the merchant of the one or more merchants are in the same vicinity; and if so, then: means for determining with a level of certainty whether the transaction is linked to the online user activity of the one or more members with the participant identifier, wherein the determined level of certainty varies based on: the length of the elapsed time; the data related to the online user activity; and the data associated with the transaction” is supported by paragraph [0034] of the specification and the claims of the parent application, now US Patent No. 9,111,295.  The Examiner respectfully disagrees.  As a first matter, the limitations proffered are not the original limitations of the claim, and therefore, are not a part of the original disclosure of the parent application.  Nevertheless, the specification states that “incentives may be provided based upon a member entering a specific geographical location and/or zone. Such an incentive may be provided to one or more participants upon a member entering the parking lot of a shopping centre, or any other geographical location and/or zone” [0134].  This does not describe that a determination is made whether: the respective geographical locations of the one or more members and the merchant are in the same vicinity; and if so, then a determination is made with a level of certainty whether the transaction is linked to the online user activity of a member.  This is impermissible new matter as it is not described in the specification of the present or parent applications.
B.	Applicant argues regarding the 35 U.S.C. § 101 rejection that the claims improve the capabilities associated with transaction processing by extending and enhancing existing transaction processing capabilities and improve the technological processes associated with data generated from the processing of transactions conducted by member-purchasers with merchants and is therefore not abstract.  The Examiner respectfully disagrees.  Applicant’s claims do not provide for an improvement to any technology or the computer itself.  Unlike the examples of BASCOM, McRO, NVIDIA, or Enfish where the courts found an improvement either to a computer or some other technical field.  Applicant invention provides for an improvement to an abstract idea dealing with transaction processing between a purchaser and merchant.  See 101 analysis.
	Applicant asserts that the amended claims are patent eligible because the ordered combination of elements establish a connection with a system, a server, and an Internet server system in an unconventional manner, which in light of BASCOM, provides an improvement and transforms the abstract idea into a patent eligible application such that the claims amount to significantly more than the abstract idea.  The Examiner respectfully disagrees.  In BASCOM, the court agreed that the concept of filtering content was an abstract idea; however, the claims were found to be significantly more since they did not merely recite the abstract idea along with the requirement to perform it on the Internet, or on a set of generic computer components.  The inventive concept was found in the non-conventional and non-generic arrangement of known, conventional pieces, because although, filtering content on the Internet was already a known concept, the patent described how its particular arrangement of elements was a technical improvement over prior art ways of filtering content.  Thus, like BASCOM, Applicant’s claims are directed to an abstract concept but unlike BASCOM, they do not improve any technology neither are they unconventional.  Merely applying the abstract idea by a computer hardware system does not amount to significantly more than the abstract idea. See 101 analysis above; see also TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (“It is well-settled that mere recitation of concrete, tangible components is insufficient to confer patent eligibility to an otherwise abstract idea”).
	As such, the claims as a whole, in view of Alice, do not connote an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer itself; and the claims do not move beyond a general link of the use of the abstract idea to a particular technological environment.  Therefore, the 35 U.S.C. § 101 rejection is maintained.



Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Errol CARVALHO whose telephone number is (571)272-9987.  The examiner can normally be reached on M-F 9:30-7:00 Alt Fri.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on (571) 270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E CARVALHO/
Primary Examiner, Art Unit 3622


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, Alice Corp. Pty Ltd. v. CLS Bank lnt'l, 134 S. Ct. 2347, 2360 (2014) (noting that none of the hardware recited “offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment,’ that is, implementation via computers” (citing Bilski, 561 U.S. at 610, 611)).